Title: To George Washington from Brigadier General Jedediah Huntington, 1 January 1778
From: Huntington, Jedediah
To: Washington, George



Sir,
Valley Forge Jany 1. 1778

Agreeable to your Excellencys Desire communicated to your General Officers, I have made a few detached and imperfect Observations on the Subjects mentioned—upon the small Detail.
some Gentlemen have been pleased to express their Surprise and lay under Reproach, our civil and military Transactions, because they do not find in this our Embryo state, the Wisdom and Art of those perfect and refined Systems in Europe which have been the Growth and Labour of Ages—suffice it for us, if we can form our Plans and direct our Measures upon a well informed Judgment of our own Circumstances, depending upon the great Fountain of Wisdom and Power, to direct us from Time to Time in the Means and finally to bring us to the End of our Pursuit, the Liberty and Happiness of the People.
The Divisions of an Army, both greater and less, ought to be distinct as may be from each other and sufficient in themselves, each Part being an Epitome of the main Body, possessing in itself, the Springs Wheels and Powers of the Grand Machine, that they may operate seperately or jointly without breaking, or interfering with, the Order and Regularity of the Whole—upon this very Principal depends the gracefull Manœuvres of a Battalion on Parade and their Dexterity and Vigour in the Field of Action.
Battalions should not be moved from one Brigade to another without absolute Necessity—it is a Work of Time and of great Importance that the commanding Officer of a Corps be well acquainted with the Genius and Characters of those under his Command.
Each Brigade should have its own Quarter Master, Commisary, Forage Master, Conductors of Teems, (the Number of Teems may be lessened) Armourers and Artificers.

Quarter Masters of Divisions may be omitted.
Brigade Quarter Masters need not any Rank to give them Authority—the Brigadiers will always support them in the Execution of their Duty—their Rank gives just Umbrage to the fighting Line.
The Pay of the Regimental Quarter Masters is not in Proportion with the other Officers of the Army—the Place requires a Man of Ability and Integrity as his Receipt is good for all the Provisions Arms &C. of the Regiment, in the Campaign of 1776 they were indulged with two Pays amounting to £ 10.18—New England Money—at present they have only 8.5.
Each Brigade should be furnished with a traveling Forge—A covered Waggon with Chests to secure Arms untill they can be delivered into the Ordinance store.
It should also have a commodious Waggon to move the Sick from Camp—Lives have been lost whilst Application has been making for a Waggon—I have known an Officer, of more sensibility than common, put to greater Trouble and Distress in making the most indifferent Provision for a Soldier suddenly taken ill upon his Hands, than he would be in conducting his whole Company on a March or in Action.
Regimental surgeons ought to be supplied with a little Physick—a simple Cathartic or Emetic may often prevent a long Fit of Sickness—if this cannot be, Part of the Expence of a Surgeon and his Mate at a hundred Dollars ⅌ Month might be saved—because a Barber Surgeon who can let Blood and do some other little Offices will do as well.
Regimental Surgeons should not be removable from Regiments or discharged or New Ones appointed but by the commander in Cheif.
Each Brigade should be attended with a traveling Oven. whoever has experienced the Unwholesomeness of the Bread commonly made in Camp, or seen the Waste of Flour, will desire no other Arguments in favour of this usefull Appendage.
The Qr Mr General, Commissaries &C. should not take their Assistants, Clerks &C. from the Battalions—the extra Wages will procure them from the Country, if Pains are taken to engage them in Time.
The respective States should appoint an Agent to each Regiment to supply Clothes & Accoutrements &C. under such Regulations as may be necessary—Pay masters of Regts to account with their own states for all Clothing—the Continent to account with each state for as much as their stipulations to the Troops—Clothing imported by the united states to be delivered to and paid for by, the several states as equaly as may be, as to Quality and Kind, & the number of their Troops.
The fewer Waggons to the Army, the better, as the March of Troops is always greatly impeded, and Entreprizes often frustrated by their Delays—if Batt. Horses could be substituted, they would be preferable—

a Waggon of four Horses generally carries about forty Tents—each weighing about twelve pounds—the four Horses, therefore, carrying 10 or 12 Tents each, would transport as much as the Waggon—the Size of the Load is no Objection.
Forage too might be collected to better Advantage upon Horses than in Waggons, with the same Number, All the Hay, brought to some markets, is upon Horses.
A Change or two of Linnen, a Little Provision and some Convenience for carrying necessary Papers, should comprise all the Baggage of an Officer when he takes the Feild—some Boxes in Fashion of Horse Canteens might be contrived for them.
Brigade Commisaries have no Allowance for Wastage in dealing out Provisions, they are therefore under a strong Necessity of giving short Weight to the Regiments or be liable to account for the Wantage in the same Way, the In[i]quity proceeds to the Men, after the Provisions are divided and subdivided to Companies and Messes the Pound is often reduced to 12 Ounces, the Commisaries ought to deal the full Quantity to each Company.
Commissions of Officers appointed in Consequence of the Resolve of Congress of September 1776 for raising a new Army, ought all, as most of them do, to bear Date the first of January 1777.
Temporary Promotions made by commanding Officers of Divisions and Brigades ought not to prejudise the Rank of other Officers.
Will it be advisable to make any more full Colonels of Regiments—rather have Lt Colonels comdants on Account of Exchange, if Prisoners. I am your Excellencys most obedt servant

Jed. Huntington

